BIJUR, J.
Plaintiff sued on two promissory notes, made by defendant Zuckerman and indorsed by the other two defendants. Plaintiff claims to be the bona fide holder for value as purchaser from the original payee, a firm of which plaintiff was a member. The defense is that the notes were made by Zuckerman after he had been put into bankruptcy as an illegal preference of plaintiff’s firm, in addition, to the amount which said firm had agreed to accept from Zuckerman equal to that awarded to Zuckerman’s other creditors in a composition agreement previously entered into. Defendant was prevented from putting in evidence either the composition agreement or conversations between the plaintiff and the defendant at the time the notes were given.
No objection was taken to the order of proof; and, as the testimony was competent, relevant, and material, and erroneously excluded and due exception taken, the judgment must be reversed.
Judgment reversed, and new trial granted, with costs to appellants to abide the event. All concur.